                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT SCOTT FEAMSTER,                               Case No. 18-cv-01327-HSG
                                   8                     Plaintiff,                           ORDER DENYING MOTION FOR
                                                                                              CONTINUANCE
                                   9              v.
                                                                                              Re: Dkt. No. 87
                                  10     GACO WESTERN, LLC,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On January 27, 2020, Plaintiff Robert Scott Feamster filed an administrative motion “for

                                  14   an eleven-month trial continuance.” Dkt. No. 87 at 12. Since the Court has not yet scheduled a

                                  15   trial for this case, but has only scheduled to the class certification stage, the Court interprets

                                  16   Plaintiff’s motion as a request to continue the February 20, 2020 hearing on Defendant Gaco

                                  17   Western’s motion to deny class certification. See Dkt. No. 74. Plaintiff’s motion is DENIED. If

                                  18   Plaintiff is unable to make accommodations to appear at the motion hearing in person, the Court
                                  19   would be receptive to a request to appear telephonically, if Plaintiff so files.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: 1/28/2020

                                  23                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
